Exhibit 10.2


BORGWARNER INC.
2018 STOCK INCENTIVE PLAN

Stock Units Award Agreement – Non-U.S. Employees


BorgWarner, Inc., a Delaware corporation (the “Company), hereby awards to the
Employee indicated below a Restricted Stock Award (the “Award”) under the
BorgWarner Inc. 2018 Stock Incentive Plan (the “Plan”), as specified below,
effective as of the Grant Date, according to the terms and conditions of this
Restricted Stock Agreement (this “Agreement”) and the Plan. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:


Grant Information:
Employee Name:
Grant Date:     February 17, 2019
Number of Stock Units Awarded: [####] Stock Units. Each Stock Unit represents a
contingent right to receive one Share (or a cash payment equivalent to the value
of one Share) upon satisfaction of the conditions in this Agreement and the
Plan.
  
Terms and Conditions:


1.
Vesting of Stock Units. Subject to the terms and conditions of this Agreement
and to the provisions of the Plan, the Stock Units shall vest in accordance with
the following schedule, provided that the Employee remains continuously employed
or in the service of the Company or an Affiliate through the applicable vesting
date:



Vesting Date                Vested Percentage


February 28, 2021            50% of the Awarded Stock Units


February 28, 2022            100% of the Awarded Stock Units


Notwithstanding the foregoing, if the application of the above vesting schedule
would result in the vesting of a fractional Stock Unit, then the number of Stock
Units that vest on such date shall be rounded down to the nearest whole number.


2.
Tracking and Settlement of Award.



(a)
Bookkeeping Account. On the Grant Date, the Company shall credit the Employee’s
Stock Units to a Stock Units account established and maintained for the Employee
on the books of the Company. The account shall constitute the record of the
Stock Units awarded to the Employee under this Agreement, is solely for
accounting purposes, and shall not require a segregation of any Company assets.



(b)
Issuance of Shares or Cash Payment. The Company shall deliver Shares to the
Employee in settlement of the Stock Units awarded by this Agreement equal to the
number of the Employee's vested Stock Units (including any additional Stock
Units acquired as a result of dividend equivalents that have vested). Payment
shall be made to the Employee as soon as practicable on or after the specified
vesting date, but in no event no later than December 31 of the year in which the
vesting date occurs. Notwithstanding the foregoing, the Company may, in its sole
discretion, settle the Stock Units in the form of: (i) a cash payment to the
extent settlement in shares of Stock (A) is prohibited under local law, (B)
would require the Employee or the Company to obtain the approval of any
governmental and/or regulatory body in the Employee’s country of residence
(and/or country of employment, if different) or (C) is administratively
burdensome; or (ii) Shares, but require the Employee to immediately sell such
Shares (in which case, this Agreement shall give the Company the authority to
issues sales instructions on behalf of the Employee).



3.
Termination of Employment. Except as otherwise provided in this Section 3 or
Section 4, the Employee shall forfeit the Stock Units that are unvested as of
the effective date of the Employee’s Termination of Employment. Notwithstanding
the foregoing, except as otherwise determined by the Committee, in its sole
discretion, at the time of the Employee’s Termination of Employment, the
following provisions shall apply.



(a)
Death or Disability. If the Employee’s Termination of Employment is due to the
Employee’s death or Disability, then all the unvested Stock Units shall
immediately vest.



(b)
Retirement. If the Employee’s Termination of Employment is due to Retirement,
then then Committee may, in its sole discretion, cause all or a portion of the
unvested Stock Units to vest.



(c)
Effective Date of Termination of Employment. For purposes of this Agreement, any
Termination of Employment shall be effective as of the earlier of (1) the date
that the Company receives the Employee’s notice of resignation of employment, or
(2) the date that the Employee ceases to actively provide services. In
connection with the foregoing, the applicable termination date shall not be
extended by any notice period mandated under local law (e.g., “garden leave” or
similar period pursuant to local law), and the Company shall have the exclusive
discretion to determine when the Employee is no longer actively providing
service for purposes of the Stock Units. Notwithstanding the foregoing, the
Employee will be deemed to have experienced a Termination of Employment upon the
Employee’s “separation from service” within the meaning of Section 409A of the
Code to the extent this Award is subject to Section 409A of the Code.



4.
Change in Control. In the event of a Change in Control, this Award shall be
treated in accordance with Section 15 of the Plan, provided, however, that for
purposes of Section 15.1(a)(5), an Employee will be considered to have
terminated the Employee’s employment or service for “good reason” if the
Employee’s termination either (a) meets the requirements set forth in Exhibit A
attached to this Agreement or (b) constitutes a “good reason” termination under
the Employee’s employment, retention, change in control, severance or similar
agreement with the successor, purchaser, the Company, or any affiliate thereof,
if any.

 
5.
Stockholder Rights; Dividend Equivalents.



(a)
No Stockholder Rights. Prior to the actual delivery of Shares to the Employee in
settlement of the Stock Units awarded and vested hereunder (if any), the
Employee shall have no rights as a stockholder with respect to the Stock Units
or any underlying Shares, including but not limited to voting or dividend
rights.

   
(b)
Dividend Equivalents. If the Company pays any cash or other dividend or makes
any other distribution in respect of the Stock before the Stock Units are
settled in accordance with Section 2(b) of this Agreement, the Employee’s Stock
Units account shall be credited with an additional number of Stock Units
(including fractions thereof) determined by multiplying (i) the number of Stock
Units credited to the Employee on the dividend record date by (ii) the dividend
paid on each Share, and dividing the result of such multiplication by (iii) the
Fair Market Value of a Share on the dividend payment date. Credits shall be made
effective as of the date of the dividend or other distribution in respect of the
Stock. Dividend equivalents credited to the Employee’s account shall be subject
to the same restrictions as the Stock Units in respect of which the dividends or
other distribution were credited, including, without limitation, the Award’s
vesting conditions and distribution provisions.



6.
Tax and Social Insurance Contributions Withholding. Regardless of any action the
Company and/or the affiliate that employs the Employee (the “Employer”) take
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”), the Employee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Employee is and remains the Employee’s responsibility, and the Company
and the Employer: (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Units, including the grant of the Stock Units, the vesting of the Stock Units,
the subsequent sale of any Stock acquired pursuant to the Stock Units and the
receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Employee’s liability for Tax-Related Items.



Prior to the delivery of Shares upon the vesting of the Stock Units, if any
taxing jurisdiction requires withholding of Tax-Related Items, the Company may
withhold a sufficient number of whole Shares otherwise issuable upon the vesting
of the Stock Units that have an aggregate Fair Market Value not to exceed the
maximum statutory Tax-Related Items required to be withheld with respect to the
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items (determined by reference to the
Fair Market Value of the Stock on the applicable vesting date). No fractional
Shares will be withheld or issued pursuant to the grant of the Stock Units and
the issuance of Stock hereunder. Alternatively, the Company and/or the Employer
may, in its discretion, withhold any amount necessary to pay the Tax-Related
Items from the Employee’s salary/wages or other amounts payable to the Employee,
with no withholding in Shares.


In the event the withholding requirements are not satisfied through the
withholding of Shares or through the withholding from the Employee’s
salary/wages or other amounts payable to the Employee, no Shares will be issued
upon vesting of the Stock Units unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Employee with respect to the
payment of any Tax-Related Items which the Company and/or the Employer
determine, in its sole discretion, must be withheld or collected with respect to
such Stock Units. If the Employee is subject to taxation in more than one
jurisdiction, the Employee acknowledges that the Company, the Employer or
another subsidiary or Affiliate may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. By accepting this grant of
Stock Units, the Employee expressly consents to the withholding of Shares and/or
the withholding of amounts from the Employee's salary/wages or other amounts
payable to the Employee as provided for hereunder. All other Tax-Related Items
related to the Stock Units and any Stock delivered in payment thereof are the
Employee’s sole responsibility.


7.
Acquisition of Shares For Investment Purposes Only. By accepting this Award, the
Employee hereby agrees with the Company as follows:


(a)
The Employee is acquiring the Shares covered by this Award for investment
purposes only and not with a view to resale or other distribution thereof to the
public in violation of the Securities Act of 1933, as amended (the “1933 Act”),
and shall not dispose of any of the Shares in transactions which, in the opinion
of counsel to the Company, violate the 1933 Act, or the rules and regulations
thereunder, or any applicable state securities or “blue sky” laws;


(b)
If any of the Shares covered by this Award shall be registered under the 1933
Act, no public offering (otherwise than on a national securities exchange, as
defined in the Exchange Act) of any such Shares shall be made by the Employee
(or any other person) under such circumstances that he or she (or any other such
person) may be deemed an underwriter, as defined in the 1933 Act; and


(c)
The Company shall have the authority to endorse upon the certificate or
certificates representing the Shares covered by this Agreement such legends
referring to the foregoing.

      


8.
Miscellaneous.

 
(a)
Nontransferability. This Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or as otherwise permitted by the Company, and shall not
be subject to execution, attachment or similar process.

(b)
Notices. Any written notice required or permitted under this Agreement shall be
deemed given when delivered personally, as appropriate, either to the Employee
or to the Executive Compensation Department of the Company, or when deposited in
a United States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to the Employee at his or her address set forth above under
the heading “Grant Information,” or such other address as he or she may
designate in writing to the Company, or to the Attention: Executive
Compensation, BorgWarner Inc., at its headquarters office or such other address
as the Company may designate in writing to the Employee.

(c)
Failure To Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

(d)
Governing Law. The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.

(e)
Provisions of Plan. This Award is granted pursuant to the Plan, and this Award
and this Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement solely by reference or expressly cited herein. It
is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Employee. If there is any conflict between the terms of this Agreement
and the terms of the Plan, other than with respect to any provisions relating to
Termination of Employment or Change in Control, the Plan’s terms shall supersede
and replace the conflicting terms of this Agreement to the minimum extent
necessary to resolve the conflict. Notwithstanding any terms of the Plan to the
contrary, the termination provisions of Section 3 and the change in control
provisions of Section 4 of this Award control.

(f)
Section 16 Compliance. To the extent necessary to comply with, or to avoid
disgorgement of profits under the short-swing matching rules of, Section 16 of
the Exchange Act, the Employee shall not sell or otherwise dispose of the Shares
issued as payment for any earned Stock Units.

(g)
409A Six Month Delay. If the Employee is a “specified employee” within the
meaning of Section 409A of the Code at the time of the Employee’s Termination of
Employment, then any payment made to the Employee as a result of such
Termination of Employment shall be delayed for six months following the
Employee’s termination to the extent required by Section 409A of the Code.

(h)
No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Employer to terminate the
employment of the Employee at any time.

(i)
Discretionary Nature of Plan; No Right to Additional Awards. The Employee
acknowledges and agrees that the Plan is discretionary in nature and limited in
duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of an Award under the Plan is a one-time
benefit and does not create any contractual or other right to receive an Award
or benefits in lieu of an Award. Future Awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
an award, the number of Shares subject to the award, and the vesting provisions.

(j)
Termination Indemnities. The value of this Award is an extraordinary item of
compensation outside the scope of the Employee’s employment contract, if any. As
such, Awards are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.

(k)
Acceptance of Award. By accepting this Award, the Employee agrees to accept all
the terms and conditions of the Award, as set forth in this Agreement and in the
Plan. This Agreement shall not be effective as a Restricted Stock Award if a
copy of this Agreement is not signed by the Employee and returned to the Company
(unless the Employee accepts this award in an alternative means approved by the
Company, which may include electronic acceptance).  

(l)
Binding Effect. Subject to the limitations stated above, this Agreement shall be
binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.

(l)
Amendment of the Agreement. Except as otherwise provided in the Plan, the
Company and the Employee may amend this Agreement only by a written instrument
signed by both parties.



(m)
Counterparts. This Agreement may be executed in one or more counterparts, all of
which together shall constitute but one agreement.



(n)
Entire Agreement; Headings. This Agreement is the entire agreement between the
parties hereto, and all prior oral and written representations are merged into
this Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.



(o)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to this Award by electronic means. The Employee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

(p)
Private Placement. The grant of the Stock Units is not intended to be a public
offering of securities in the Employee’s country of residence (or country of
employment, if different) but instead is intended to be a private placement. As
a private placement, the Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Stock Units is not
subject to the supervision of the local securities authorities.

(q)
Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Employee of the following in relation to the Employee’s personal data
and the collection, use, processing and transfer of such data in relation to the
Company’s grant of this Award and the Employee’s participation in the Plan. The
collection, use, processing and transfer of the Employee’s personal data is
necessary for the Company’s administration of the Plan and the Employee’s
participation in the Plan. The Employee’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect the
Employee’s participation in the Plan. As such, the Employee voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.

The Company and the Employer hold certain personal information about the
Employee, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Stock Units, or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by the Employee or collected, where lawful, from third parties,
and the Company and the Employer each will process the Data for the exclusive
purpose of implementing, administering and managing the Employee’s participation
in the Plan. The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in the
Employee’s country of residence (and country of employment, if different). Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Employee’s participation in
the Plan.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the Employee’s
participation in the Plan, and the Company and the Employer each may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. The Employee hereby authorizes (where required under applicable
law) them to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares of Stock on the Employee’s behalf by a broker or other third
party with whom the Employee may elect to deposit any shares of Stock acquired
pursuant to the Plan.
The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Employee’s participation in the Plan. The Employee
may seek to exercise these rights by contacting the Employer's local HR manager
or the Company’s Human Resources Department.


(r)
EU Age Discrimination. For purposes of this Agreement, if the Employee is a
local national of and employed in a country that is a member of the European
Union, the grant of the Stock Units and the terms and conditions governing the
Award are intended to comply with the age discrimination provisions of the EU
Equal Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the Award is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.



(s)
Repatriation; Compliance with Laws. The Employee agrees, as a condition of the
grant of the Stock Units, to repatriate all payments attributable to the Stock
Units and/or cash acquired under the Plan (including, but not limited to,
dividends, dividend equivalents, and any proceeds derived from the sale of the
Stock acquired pursuant to the Stock Units) in accordance with all foreign
exchange rules and regulations applicable to the Employee. In addition, the
Employee also agrees to take any and all actions, and consents to any and all
actions taken by the Company and its subsidiaries and Affiliates, as may be
required to allow the Company and its subsidiaries and Affiliates to comply with
all applicable laws, rules and regulations. Finally, the Employee agrees to take
any and all actions as may be required to comply with the Employee’s personal
legal and tax obligations under all applicable laws, rules and regulations.



(t)
English Language. The Employee acknowledges and agrees that it is the Employee’s
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the Stock
Units, be drawn up in English. If the Employee has received this Agreement, the
Plan or any other documents related to the Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.



(u)
Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any Shares acquired pursuant to the Stock
Units, and the Employee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Stock Units and the Plan.
Such requirements may include (but are not limited to) requiring the Employee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.



(v)
Addendum. Notwithstanding any provisions herein to the contrary, the Stock Units
shall be subject to any special terms and conditions for the Employee’s country
of residence (and country of employment, if different), as may be set forth in
an addendum to this Agreement (the “Addendum”). Further, if the Employee
transfers the Employee’s residence and/or employment to another country
reflected in an Addendum, the special terms and conditions for such country will
apply to the Employee to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Stock Units and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Employee’s transfer). In all circumstances, any
applicable Addendum shall constitute part of this Agreement.





                
*    *    *    *    *




IN WITNESS WHEREOF, BORGWARNER INC. and the Employee have executed this
Agreement to be effective as of the date first written above.






BORGWARNER INC.


By:


Title: Chief Executive Officer






I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement, the Addendum and the Plan. I agree to be bound by all of the
provisions set forth in this Agreement, the Addendum and the Plan.






            
Date        EMPLOYEE

Exhibit A
To Stock Units Award Agreement - Non-U.S. Employees


Definition of “Good Reason”


For purposes of Section 5(c) of the Agreement, the Employee will be treated as
having terminated the Employee’s employment for good reason if, after a Change
in Control, the Employee terminates employment after any of the following events
occurs:


a)
the assignment to the Employee of any duties inconsistent in any respect with
the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the date of the
Change in Control or any higher position, authority, duties or responsibilities
assigned to the Employee after the date of the Change in Control, or any other
diminution in the Employee’s position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee; or



b)
any failure by the Company to:



1.
pay the Employee an annual base salary at least equal to twelve times the
highest monthly base salary paid or payable, including any base salary which has
been earned but deferred, to the Employee by the Company and its affiliated
companies in respect of the twelve‑month period immediately preceding the month
in which the Change in Control occurs; or



2.
provide the Employee, for each fiscal year ending prior to the second
anniversary of the effective date of the Change in Control, an annual bonus (the
“Annual Bonus”) opportunity at least equal to the Employee’s average of the
bonuses paid or payable under the Company’s Management Incentive Bonus Plan, or
any comparable annual bonus under any predecessor or successor plan, in respect
of the last three full fiscal years prior to the date of the Change in Control
(or, if the Employee was first employed by the Company after the beginning of
the earliest of such three fiscal years, the average of the bonuses paid or
payable under such plan(s) in respect of the fiscal years ending before the date
of the Change in Control during which the Employee was employed by the Company,
with such bonus being annualized with respect to any such fiscal year if the
Employee was not employed by the Company for the whole of such fiscal year),



in either case, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Employee; or


c)
the Company’s requiring the Employee, without the Employee’s consent, to:

1.
be based at any office or location that is more than 35 miles from the location
where the Employee was employed immediately preceding the date of the Change in
Control; or

2.
travel on Company business to a substantially greater extent than required
immediately prior to the date of the Change in Control.



For purposes of this Agreement, any good faith determination of “good reason”
made by the Employee shall be conclusive.



